Name: Council Regulation (EEC) No 496/77 of 8 March 1977 amending Regulations (EEC) No 787/69, (EEC) No 2305/70 and (EEC) No 2306/70 on the financing of intervention expenditure in respect of the international market in cereals and rice, in beef and veal and in milk products respectively
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 77 Official Journal of the European Communities No L 66/3 COUNCIL REGULATION (EEC) No 496/77 of 8 March 1977 amending Regulations (EEC) No 787/69, (EEC) No 2305/70 and (EEC) No 2306/70 on the financing of intervention expenditure in respect of the internal market in cereals and rice , in beef and veal and in milk and milk products respectively HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 4 ( 1 ) of Regulation (EEC) No 787/69 : '(h) the total amount of the transport costs borne by an intervention agency at the time of a transfer of cereals from one intervention agency to another carried out in particular cases as a result of a decision of the Council on a proposal from the Commission .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 2788/72 (2 ), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas, in particular cases, intervention products are transferred from an intervention agency in one Member State to an intervention agency in another Member State as a result of a decision of the Council on a proposal from the Commission ; Whereas Commission Regulation (EEC) No 753/76 of 31 March 1976 laying down detailed rules for the sale of skimmed-milk powder for use in animal feed pursuant to Regulation (EEC) No 563/76 (3 ), as last amended by Regulation (EEC) No 2241 /76 (4), made provision for the transfer of skimmed-milk powder from intervention agencies to purchasers in another Member State ; Whereas the costs of this transport borne by the inter ­ vention agencies and resulting from these transfers are covered by the system for financing the net losses of intervention agencies ; Whereas Regulation (EEC) No 787/69 (5), as last amended by Regulation (EEC) No 330/74 (6), Regula ­ tion (EEC) No 2305/70 ( 7 ), as last amended by Regula ­ tion (EEC) No 11 74/75 (8), and Regulation (EEC) No 2306/70 (9), as last amended by Regulation (EEC) No 1 844/76 ( 10), on the financing of intervention expendi ­ ture in respect of the internal market in cereals and rice , in beef and veal , and in milk and milk products respectively, provide no way of taking this expenditure into account ; whereas they should therefore be amended, Article 2 The following subparagraph shall be added to Article 3 ( 1 ) of Regulation (EEC) No 2305/70 : '(j) the total amount of the transport costs borne by an intervention agency at the time of a transfer of beef and veal from one intervention agency to another carried out in particular cases as a result of a decision of the Council on a proposal from the Commission .' Article 3 The following subparagraph shall be added to Article 4 ( 1 ) of Regulation (EEC) No 2306/70 : '(k) the total amount of the transport costs borne by an intervention agency at the time of a transfer of butter from one intervention agency to another carried out in particular cases as a result of a decision of the Council on a proposal from the Commission .' ') OJ No L 94, 28 . 4 . 1970 , p. 13 . 2 ) OJ No L 295, 30 . 12 . 1972 , p. 1 . J ) OJ No L 88 , 1 . 4 . 1976 , p. 1 . 4 ) OJ No L 252, 16 . 9 . 1976 , p. 15 . 5 ) OJ No L 105 , 2 . 5 . 1969 , p. 4 . 6 ) OJ No L 37, 9 . 2 . 1974, p. 5 . 7 ) OJ No L 249, IT . 11 . 1970 , p. 1 . 8 ) OJ No L 1 1 7 , 7 . 5 . 1 975, p. 7 . 9 ) OJ No L 249 , 17 . 11 . 1970 , p. 4 . 10 ) OJ No L 204, 30 . 7 . 1976 , p. 1 . Article 4 The following subparagraph shall be added to Article 5 ( 1 ) of Regulation (EEC) No 2306/70 : '(k) the total amount of the transport costs borne by an intervention agency at the time of a transfer of skimmed-milk powder from one No L 66/4 Official Journal of the European Communities 12. 3 . 77 intervention agency to another carried out in particular cases as a result of a decision of the Council on a proposal from the Commission , and the amount of transport costs borne by the intervention agency under Article 8 (3) (b) of Regulation (EEC) No 753/76 .' Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1977. For the Council The President D. OWEN